Citation Nr: 1640387	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  12-29 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether a substantive appeal (VA Form 9 or equivalent) was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION


The Veteran served on active duty from July 1966 to February 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and February 2011 Rating Decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include depression, and entitlement to special monthly compensation based on the loss of use of one or both lower extremities or feet have been raised by the record in a December 5, 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

On December 5, 2012, prior to the promulgation of a decision in the appeal of whether a substantive appeal (VA Form 9 or equivalent) was timely filed, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

In regards to the appeal of the issue of whether a substantive appeal (VA Form 9 or equivalent) was timely filed, the criteria for withdrawal of an appeal by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).







ORDER

The issue of whether a substantive appeal (VA Form 9 or equivalent) was timely filed is dismissed.



____________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


